Citation Nr: 0312665	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by high cholesterol, including as secondary to 
service-connected disability or disabilities.

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected disability or 
disabilities.

3.  Entitlement to service connection for a sinus disorder 
(other than deviated nasal septum), including as secondary to 
service-connected disability or disabilities.

4.  Entitlement to service connection for residuals of a cold 
injury, including pain, cold sensation, peripheral 
neuropathy, and circulatory problems, including as secondary 
to service-connected disability or disabilities.

5.  Entitlement to service connection for a heart disorder, 
including hypertension, including as secondary to service-
connected disability or disabilities.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for stomach disorders, 
including gastroesophageal reflux disease, including as 
secondary to service-connected disability or disabilities.

8.  Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), rated as 30 
percent disabling.

9.  Whether a June 1987 rating decision denial of service 
connection for a heart disorder should be reversed or amended 
on the basis of clear and unmistakable error (CUE). 

10.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for PTSD.

11.  Determination of initial rating assignment for service-
connected deviated nasal septum, rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1948 to 
August 1949, September 1950 to October 1951, and March to 
September 1991.  The veteran was also a member of the Army 
Reserve/National Guard with a long period of service.  He had 
a period of active duty for training in July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

An April 2002 RO rating decision granted service connection 
for deviated nasal septum and assigned an initial 
noncompensable rating.  The veteran was notified of this 
decision by letter from the RO issued on May 3, 2002.  Later 
in May 2002, the veteran entered notice of disagreement with 
the initial noncompensable rating assigned.  The initial 
rating issue for service-connected deviated nasal septum is 
addressed below in the REMAND portion of this decision.  The 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

A June 2000 rating decision denied a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran was notified of this 
decision by letter issued July 13, 2000.  The evidence of 
record does not reflect that the veteran entered a notice of 
disagreement with this decision within one year of notice of 
the decision.  The veteran entered a new TDIU claim in May 
2002.  The RO issued a decision denying a TDIU in May 2002, 
and notified the veteran of this decision by letter dated 
October 9, 2002.  As the evidence of record does not reflect 
that the veteran entered a notice of disagreement with this 
decision, the issue of entitlement to a TDIU is not in 
appellate status before the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  

Similarly, the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for a 
vision disorder is not in appellate status 
before the Board.  A June 1999 rating decision denied service 
connection for blurred vision (as secondary to a sinus 
condition; the issue was styled as entitlement to service 
connection for a sinus condition, but included an analysis of 
service connection for blurred vision).  The veteran entered 
notice of disagreement with this decision in December 1999, 
and the RO issued a statement of the case in April 2000 
(claimed and styled as service connection for a "sinus" 
condition).  The veteran did not thereafter submit a timely 
substantive appeal; neither the veteran's May 2000 VA Form 9 
nor his representative's April 2000 or June 2000 letters 
identified the issue of entitlement to service connection for 
blurred vision or a vision disorder.  The RO should consider 
whether the prior June 1999 rating decision became final, 
and, if so, whether the current claim for service connection 
for vision disorder decided in the October 2002 rating 
decision is actually a claim to reopen service connection for 
blurred vision or a vision disorder based on new and material 
evidence.  As the record does not reflect that the veteran 
has entered a notice of disagreement with the current claim 
denied in October 2002, however characterized, the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a vision disorder 
is not in appellate status before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folders reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in December 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) because it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

An April 2002 RO rating decision granted service connection 
for deviated nasal septum and assigned an initial 
noncompensable rating.  The veteran was notified of this 
decision by letter from the RO issued on May 3, 2002.  Later 
in May 2002 on a Statement in Support of Claim form, the 
veteran effectively entered notice of disagreement with the 
initial noncompensable rating assigned (although he 
erroneously referred to his disagreement with the original 
rating as a claim for rating "increase").  A statement of 
the case on the issue of determination of initial rating 
assignment for deviated nasal septum has not been issued 
subsequent to the April 2002 rating decision, despite the 
veteran's submission in May 2002 of a notice of disagreement 
with the initial noncompensable rating assignment.  In order 
to comply with due process requirements, a remand is in order 
for the RO to prepare a statement of the case on the issue of 
determination of initial rating assignment for deviated nasal 
septum.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to notice to the veteran of 
the one year period for receipt of 
additional evidence.  

2.  The RO should provide the veteran and 
his representative with an appropriate 
statement of the case pertaining to the 
issue of determination of initial rating 
assignment for deviated nasal septum, in 
accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran and 
his representative should then be given 
the opportunity to respond.

3.  Thereafter, the RO should 
readjudicate the issues on appeal to the 
Board.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and provided the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


